                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

UNITED STATES OF AMERICA,

vs.                                                 Case No.:      3:92-cr-157-J-39JBT

VERDELL MARCEL BROOKS,

                                                /

                                            ORDER

       This case is before the Court on Defendant Verdell Marcel Brooks’s “Motion for

Order Adjusting Sentence to Reflect Time Served on State Sentence.” (Doc. 1) (Motion).

Brooks moves the Court under U.S.S.G. § 5G1.3(b) to credit the time he served on a state

court sentence against his federal court sentence. Brooks also asks the Court to

retroactively designate the state facility where he served his state sentence as a federal

facility. The United States opposes the Motion. (Doc. 9) (Response).

       In 1992, Brooks pled guilty to one count of being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g). In 1993, after a remand from the Eleventh Circuit Court

of Appeals, 1 the Court sentenced Brooks to a term of 210 months in prison based on a

determination that he was an armed career criminal under 18 U.S.C. § 924(e). 2 But Brooks

did not begin serving his federal sentence until January 30, 2013. See Response at 2.




1      The Court initially sentenced Brooks to a term of 365 months in prison after determining he
was both an armed career criminal and a career offender under U.S.S.G. § 4B1.1. See Dec. 1,
1992, Sentencing Tr. at 11-12, 21; see also Judgment. Following the Supreme Court’s decision in
Stinson v. United States, 508 U.S. 36 (1993), the Eleventh Circuit remanded the case for
resentencing without the career offender enhancement. So, in December 1993, the Court
resentenced Brooks without applying the career offender designation.
2      The Court upheld Brooks’s Armed Career Criminal Act (ACCA) sentence against a
challenge under 28 U.S.C. § 2255 and Johnson v. United States, 135 S. Ct. 2551 (2015). (Doc.
10) (Order Denying § 2255 Motion).
                                                1
Before then, Brooks was in state custody serving a 40-year term of imprisonment for

second-degree murder (which the state court had ordered to run concurrently with the

federal prison sentence). See id. As things stand, Brooks’s federal sentence for

possession of a firearm by a convicted felon runs consecutively to the state court sentence

for second-degree murder. According to the Federal Bureau of Prisons (BOP), Brooks will

not be released from prison until April 27, 2028. 3

       Brooks argues that his federal sentence should run concurrently with the state

sentence under U.S.S.G. § 5G1.3(b) because “the offense conduct of the Movant’s state

conviction of Dec. 4th, 1992 was in fact part of his federal conviction under [§] 1B1.” Motion

at 1-2. Brooks also contends that the Court has “jurisdiction to designate Movant’s state

holding facility as [a] federal facility to allow for states concurrent intent [sic] with his federal

sentence.” Id. at 2. The latter request would effectively render the state and federal

sentences concurrent.

       To the extent Brooks moves the Court to retroactively designate the state facility

where he served his second-degree murder sentence as a federal facility, the United

States argues the Court lacks jurisdiction to do so. Response at 3-4. 4 The United States

argues that Brooks’ request for retroactive designation of the state facility concerns the

execution of his sentence, which Brooks can challenge only by filing a petition for writ of

habeas corpus in the district where he is incarcerated, pursuant to 28 U.S.C. § 2241. To

the extent Brooks argues that the Court should run the federal sentence concurrently with

the state sentence under U.S.S.G. § 5G1.3(b), the United States argues that the Court



3      https://www.bop.gov/inmateloc/
4      The United States also argues that to the extent Brooks challenges the execution of his
sentence, Brooks failed to exhaust administrative remedies. Id. at 4-5.


                                                 2
lacks authority to alter the judgment more than 20 years after the imposition of sentence.

Response at 5-6. The United States is correct on both points.

       I.     Retroactive Designation of the State Facility as a Federal Facility

       Brooks moves the Court to retroactively designate the state facility where he served

his sentence for second-degree murder as a federal facility. The United States suggests

that, according to BOP records, Brooks informally made this request of BOP in 2017, that

the request was denied, and that Brooks failed to exhaust administrative remedies.

Response at 5.

       The BOP has the discretionary authority to decide whether to retroactively

designate a state institution for service of a federal sentence. See 18 U.S.C. § 3621(b).

“[S]uch a decision has the practical effect of causing the state and federal sentences to

run concurrent to each other.” Humphreys v. Warden, 699 F. App'x 854, 860 (11th Cir.

2017) (citing Setser v. United States, 566 U.S. 231, 235 (2012)). However, a challenge

“pertaining to … the retroactive designation of a state institution [is a] challenge[] to the

execution of [the] sentence.” Id. at 858 (citing United States v. Nyhuis, 211 F.3d 1340,

1345 (11th Cir. 2000)). A challenge to the execution of the sentence is properly raised

through a petition for writ of habeas corpus under 28 U.S.C. § 2241. See McCarthan v.

Director, Goodwill Indus. – Suncoast, Inc., 851 F.3d 1076, 1092-93 (11th Cir. 2017) (en

banc) (“A prisoner sentenced by a federal court, for example, may file a petition for a writ

of habeas corpus to challenge the execution of his sentence, such as the deprivation of

good-time credits or parole determinations.”) (citation omitted).

       As such, Brooks’s request that the Court direct BOP to retroactively designate the

state facility as a federal facility is a challenge to the execution of his sentence, which is


                                              3
appropriate for a habeas corpus petition under 28 U.S.C. § 2241. “A petition for a writ of

habeas corpus may only be brought in the court having jurisdiction over the petitioner or

his place of incarceration.” Hajduk v. United States, 764 F.2d 795, 796 (11th Cir. 1985).

“As [Brooks] is incarcerated at the Federal Correctional Institute in [Bennettsville, South

Carolina], he is outside the jurisdiction of the [Middle District of Florida] for habeas corpus

purposes.” Id. Therefore, the Court lacks jurisdiction over Brooks’s Motion to the extent he

requests that the Court order BOP to retroactively designate the state facility as a federal

facility under 18 U.S.C. § 3621(b). However, Brooks may seek the same relief by filing a

petition for writ of habeas corpus in the district where he is incarcerated.

       II.    Consecutive versus Concurrent Sentences Under U.S.S.G. § 5G1.3(b)

       Brooks also argues it is erroneous under U.S.S.G. § 5G1.3 for his federal sentence

to run consecutively to his state sentence. According to the Sentencing Guidelines in effect

in 1993, when “the undischarged term of imprisonment resulted from offense(s) that have

been fully taken into account in the determination of the offense level for the instant

offense, the sentence for the instant offense shall be imposed to run concurrently to the

undischarged term of imprisonment.” U.S.S.G. § 5G1.3(b) (1993). 5 “In any other case, the

sentence for the instant offense shall be imposed to run consecutively to the prior

undischarged term of imprisonment to the extent necessary to achieve a reasonable

incremental punishment for the instant offense.” U.S.S.G. § 5G1.3(c) (1993). The sentence

for the instant offense was a 210-month prison term for possession of a firearm by a

convicted felon (as enhanced under the ACCA). The undischarged term of imprisonment,


5      U.S.S.G. § 5G1.3(b) applies when § 5G1.3(a) does not. Section 5G1.3(a) was inapplicable
because Brooks did not commit the instant offense while serving the term of imprisonment or after
sentencing for the second-degree murder charge.


                                               4
at the time of resentencing, was a 40-year prison sentence in the State of Florida for

second-degree murder.

       A district court’s authority to correct a sentence is narrowly limited by statute. United

States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010). Even where a sentence is

allegedly incorrect, a district court lacks the “inherent power” to go outside the strictures of

federal sentencing statutes or the Federal Rules of Criminal Procedure to correct the

sentence. United States v. Diaz-Clark, 292 F.3d 1310, 1317-18 (11th Cir. 2002) (collecting

cases). “Outside of Rule 35(c)[6] there exists no ‘inherent authority’ for a district court to

modify a sentence.” Id. at 1319. “But where an order or judgment is unclear, a court retains

inherent authority to interpret ambiguities.” United States v. Spallone, 399 F.3d 415, 421

(2d Cir. 2005).

       To the extent Brooks asks the Court to run the sentences concurrently under its

inherent authority, the Court has no inherent power to do so, except to clarify an ambiguity

in the judgment. The original judgment and the order modifying the judgment are silent

about whether the federal sentence should be consecutive or concurrent with the state

sentence. See Judgment; Order Modifying Sentence. Title 18, United States Code, section

3584(a) answers how to resolve this ambiguity.

       …[I]f a term of imprisonment is imposed on a defendant who is already
       subject to an undischarged term of imprisonment, the terms may run
       concurrently or consecutively, except that the terms may not run
       consecutively for an attempt and for another offense that was the sole
       objective of the attempt…. Multiple terms of imprisonment imposed at
       different times run consecutively unless the court orders that the terms are
       to run concurrently.

18 U.S.C. § 3584(a) (emphasis added). In other words, multiple terms of imprisonment


6
       “Former Rule 35(c), which addressed the authority of the court to correct certain errors in
the sentence, is now located in Rule 35(a).” Fed. R. Crim. P. 35 advisory committee's note (2002).


                                                5
imposed at different times are presumed to run consecutively unless the sentencing court

says otherwise (and provided the two sentences are not for an attempt and for an offense

that was the sole objective of the attempt). Because the Judgment and Order Modifying

Sentence were silent on the matter, the sentence for possession of a firearm by a

convicted felon presumably runs consecutively with the state court sentence for second-

degree murder. See id. 7

       To the extent Brooks asks the Court to correct the alleged § 5G1.3 error under Rule

35 of the Federal Rules of Criminal Procedure, the Court lacks jurisdiction to do so. Under

Rule 35, “[w]ithin 14 days after sentencing, the court may correct a sentence that resulted

from arithmetical, technical, or other clear error.” Fed. R. Crim. P. 35(a). The time limit

under Rule 35(a) is jurisdictional. Phillips, 597 F.3d at 1196-97 (citing Diaz-Clark, 292 F.3d

at 1319). The Court resentenced Brooks on December 20, 1993. See generally Dec. 20,

1993, Resentencing Tr. Thus, the Court lacks jurisdiction to reduce Brooks’s sentence

under Rule 35 more than two decades after sentencing.

       To the extent Brooks’s argument could be construed as an argument to correct his

sentence under 28 U.S.C. § 2255, the claim is neither timely nor cognizable. Because

Brooks’s conviction and sentence became final before enactment of the Antiterrorism and

Effective Death Penalty Act (AEDPA) on April 24, 1996, he had until April 23, 1997, to

move to correct his sentence under § 2255(f). Goodman v. United States, 151 F.3d 1335,

1337-38 (11th Cir. 1998). Brooks filed the instant Motion on October 19, 2015, so the claim

is untimely under § 2255(f). Moreover, claims of error in the application of the Sentencing


7       Moreover, a judge has the discretion to choose whether the sentences he imposes will run
concurrently or consecutively with other sentences that have been imposed in other proceedings,
including state proceedings. Setser, 566 U.S. at 236 (citing Oregon v. Ice, 555 U.S. 160, 168-69
(2009)).


                                               6
Guidelines are not cognizable under § 2255. See Spencer v. United States, 773 F.3d 1132,

1138 (11th Cir. 2014) (en banc) (prisoner’s claim that the district court misapplied the

Sentencing Guidelines’ career offender enhancement was not cognizable under § 2255).

       In any event, running Brooks’s federal sentence consecutively to the state sentence

does not offend § 5G1.3(b). Under § 5G1.3(b), the sentencing court should only run the

sentence for the instant offense concurrently with an undischarged term of imprisonment

to the extent that the conduct underlying the undischarged term of imprisonment was “fully

taken into account in the determination of the offense level for the instant offense.” United

States v. Bidwell, 393 F.3d 1206, 1210 (11th Cir. 2004) (emphasis in original); U.S.S.G. §

5G1.3(b) & Application Note 2 (1993). Here, the sentence for the instant offense was for

possession of a firearm by a convicted felon. The undischarged term of imprisonment was

for second-degree murder. Needless to say, possession of a firearm by a convicted felon

and murder are different crimes altogether. 8 And according to the Presentence

Investigation Report (PSR), the offense level was based on Brooks being sentenced as

an armed career criminal under the ACCA and U.S.S.G. § 4B1.4, minus two levels for

acceptance of responsibility. PSR at ¶¶ 17-18. The ACCA sentence was based on the

instant conviction for possession of a firearm by a convicted felon, plus prior convictions

for the possession of cocaine with intent to sell, the sale or delivery of cocaine, and

aggravated assault. Id. at ¶ 17. Brooks’s second-degree murder conviction did not factor

into the ACCA enhancement or the overall offense level. Because the conduct underlying

the second-degree murder conviction was not “fully taken into account in the determination



8       Thus, running the sentences consecutively does not implicate § 5G1.3(b)’s concern with
preventing duplicative sentences for the same criminal conduct. Bidwell, 393 F.3d at 1209-10
(citing Witte v. United States, 515 U.S. 389, 405 (1995)).


                                              7
of the offense level for the instant offense,” running the federal and state sentences

consecutively does not run afoul of § 5G1.3(b). See United States v. Harrington, 498 F.

App’x 819, 823-25 (10th Cir. 2012) (district court did not err under U.S.S.G. § 5G1.3(b) by

running federal sentence for possession of a firearm by a convicted felon consecutively

with undischarged state sentence for attempted murder).

        III.   Conclusion

        Based on the foregoing, the Court lacks jurisdiction to retroactively designate the

state facility where Brooks served his second-degree murder sentence as a federal facility.

The Court also lacks authority to change the judgment to require that Brooks’s federal and

state sentences run concurrently. The consecutive nature of the sentences does not

violate U.S.S.G. § 5G1.3(b) in any event. Accordingly, the “Motion for Order Adjusting

Sentence to Reflect Time Served on State Sentence” (Doc. 1) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 13th day of May, 2019.




lc 19

Copies:

Counsel of record
Pro se defendant




                                             8
